              Case 19-03471 Document 9 Filed in TXSB on 06/27/19 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                                    §   Chapter 11
                                                          §
IGNITE RESTAURANT GROUP, INC., et al., §                      Bankruptcy Case No. 17-33550-DRJ
                                                          §
Debtors.                                                  §   (Jointly Administered)
--------------------------------------------------------- §
DRIVETRAIN, LLC, as Trustee of the Ignite §                   Adversary Proceeding No. 19-03471
Restaurant Group GUC Trust,                               §
                                                          §
                  Plaintiff,                              §
                                                          §
v.                                                        §
                                                          §
1ST SOURCE RESTAURANT SERVICES, §
INC.,                                                     §
                                                          §
                  Defendant.                              §

     ANSWER OF 1ST SOURCE RESTAURANT SERVICES, INC. TO COMPLAINT
       FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS

         NOW COMES 1st Source Restaurant Services, Inc. (“Defendant”) and files this Answer

to Complaint for Avoidance and Recovery of Preferential Transfers (“Complaint”) filed by

Drivetrain, LLC, as Trustee of the Ignite Restaurant Group GUC Trust, (“Plaintiff”) in the

above-entitled and numbered adversary proceeding and, in support hereof, shows the Court as

follows:

         1.       Defendant admits the statement of paragraph 1. of the Complaint.

         2.       Defendant denies the statements of paragraph 2. of the Complaint.

         3.       Defendant admits the statements of paragraph 3. of the Complaint.

         4.       Defendant admits the statement of paragraph 4. of the Complaint.

         5.       Defendant admits the statement of paragraph 5. of the Complaint.

         6.       Defendant admits the statement of paragraph 6. of the Complaint.

6CD480802.DOCX                                           1     ANSWER OF 1ST SOURCE RESTAURANT SERVICES, INC.
                                                                  TO COMPLAINT FOR AVOIDANCE AND RECOVERY
                                                                                  OF PREFERENTIAL TRANSFERS
            Case 19-03471 Document 9 Filed in TXSB on 06/27/19 Page 2 of 3




       7.        Defendant admits the statement of paragraph 7. of the Complaint.

       8.        Defendant admits the statement of paragraph 8. of the Complaint.

       9.        Defendant admits the statement of paragraph 9. of the Complaint. Defendant also

                 consents to the entry of a final order or judgment by the Bankruptcy Court.

       10.       Defendant lacks knowledge of information sufficient to admit or deny the

                 statements of paragraph 10. of the Complaint.

       11.       Defendant admits the allegations of paragraph 11. of the Complaint.

       12.       Defendant admits the allegations of paragraph 12. of the Complaint.

       13.       Paragraph 13. of the Complaint does not require a response.

       14.       Defendant admits the allegations of paragraph 14. of the Complaint.

       15.       Defendant admits the allegations of paragraph 15. of the Complaint.

       16.       Defendant denies the allegations of paragraph 16. of the Complaint.

       17.       Defendant denies the allegations of paragraph 17. of the Complaint.

       18.       Defendant denies the allegations of paragraph 18. of the Complaint.

       19.       Defendant denies the allegations of paragraph 19. of the Complaint.

       20.       Paragraph 20. of the Complaint does not require a response.

       21.       Defendant admits the allegation of paragraph 21. of the Complaint.

       22.       Defendant denies the allegations of paragraph 22. of the Complaint.

       23.       Defendant denies the allegations of paragraph 23. of the Complaint.

       Defendant further denies all of the material allegations in the prayer for relief of the

Complaint.




6CD480802.DOCX                                    2    ANSWER OF 1ST SOURCE RESTAURANT SERVICES, INC.
                                                          TO COMPLAINT FOR AVOIDANCE AND RECOVERY
                                                                          OF PREFERENTIAL TRANSFERS
            Case 19-03471 Document 9 Filed in TXSB on 06/27/19 Page 3 of 3




        Defendant respectfully requests that this Honorable Court does not enter judgment in

favor of Drivetrain, LLC, as Trustee of the Ignite Restaurant Group GUC Trust, against 1st

Source Restaurant Services, Inc.

        WHEREFORE, Defendant prays that the Complaint be denied and that Defendant be

granted such other and further relief, in law or in equity, to which it may show itself justly

entitled.

        DATED this 27th day of June, 2019.

                                             Respectfully submitted,


                                             __________________________________
                                             Kerry L. Haliburton
                                             State Bar No. 08743400
                                             of
                                             NAMAN, HOWELL, SMITH & LEE, PLLC
                                             P.O. Box 1470
                                             Waco, Texas 76703-1470
                                             (254) 755-4100
                                             FAX (254) 754-6331
                                             Email: haliburton@namanhowell.com

                                             ATTORNEYS FOR DEFENDANT
                                             1ST SOURCE RESTAURANT SERVICES, INC.

                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing Answer to
Complaint for Avoidance and Recovery of Preferential Transfers has been served by electronic
mail, unless not available, otherwise by regular United States Mail, first class, postage fully
prepaid, to the attorneys for Plaintiff, Michael D. Warner and Benjamin L. Wallen, Cole Schotz
P.C., 301 Commerce Street, Suite 1700, Fort Worth, Texas 76102, and Jason S. Pomerantz and
Jeffrey P. Nolan, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th
Floor, Los Angeles, California 90067; and to the United States Trustee, 515 Rusk Street, Suite
3516, Houston, Texas 77002, all on this 27th day of June, 2019.


                                                   _______________________________
                                                   Kerry L. Haliburton


6CD480802.DOCX                                 3    ANSWER OF 1ST SOURCE RESTAURANT SERVICES, INC.
                                                       TO COMPLAINT FOR AVOIDANCE AND RECOVERY
                                                                       OF PREFERENTIAL TRANSFERS
